By the Court.
Captain Bishop must be remanded to the military tribunal, until the sentence of the court martial be executed, according to the discretion of the president. After this, he should be delivered over to the bail. A contrary decision would be attended with the greatest inconveniences.
* Whereupon lieutenant Robins Chamberlayne, undertook in open court, that the commanding officer at fort *[38 Jay should surrender Bishop to his bail, after the sentence of the court martial should be complied with.